

116 HR 6820 IH: Emergency Rental Assistance and Rental Market Stabilization Act of 2020
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6820IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Heck (for himself, Ms. Waters, Mr. Kilmer, Ms. Schrier, Ms. Norton, Mr. DeFazio, Mr. Peters, Mr. Nadler, Ms. Schakowsky, Mr. Raskin, Mr. Bera, Mr. Blumenauer, Ms. Clarke of New York, Mr. Tonko, Mr. Perlmutter, Mr. Pocan, Mrs. Carolyn B. Maloney of New York, Ms. Velázquez, Mrs. Beatty, Mr. Cárdenas, Ms. DelBene, Mr. McGovern, Mr. Beyer, Mr. Horsford, Ms. Jayapal, Mr. Gonzalez of Texas, Mrs. Murphy of Florida, Mrs. Dingell, Mr. Evans, Mr. Grijalva, Mr. Green of Texas, Mr. Neguse, Ms. Haaland, Mr. Espaillat, Mrs. Demings, Mr. Cleaver, Mr. Huffman, Ms. McCollum, Miss Rice of New York, Mr. Panetta, Mr. Castro of Texas, Mr. Rose of New York, Mr. Danny K. Davis of Illinois, Mr. Richmond, Mrs. Hayes, Ms. Pressley, Mrs. Davis of California, Mr. Vargas, Mr. Kennedy, Mr. Lewis, Mr. Rouda, Mr. Thompson of Mississippi, Mrs. Napolitano, Mr. Schiff, Mr. Clay, Mr. Carbajal, Mr. Smith of Washington, Mr. Cohen, Mr. Engel, Mr. San Nicolas, Ms. Lee of California, Mr. García of Illinois, Mr. Michael F. Doyle of Pennsylvania, Ms. Tlaib, Ms. Bonamici, Mrs. Axne, Ms. Bass, Mr. Brendan F. Boyle of Pennsylvania, Mr. Gomez, Mr. Lowenthal, Mr. Gottheimer, Mr. Langevin, Mr. Thompson of California, Mr. Himes, Mr. Foster, Mr. Lynch, Ms. Meng, Ms. Scanlon, Ms. Wasserman Schultz, Mr. Meeks, Mr. Ryan, Ms. Adams, Mr. Suozzi, Ms. Wexton, Mrs. Watson Coleman, Mr. Jeffries, Mr. Sires, Ms. Garcia of Texas, Ms. Dean, Ms. DeLauro, Ms. Titus, Ms. Shalala, Mr. Takano, Ms. Lofgren, Ms. Mucarsel-Powell, Mr. Larsen of Washington, Ms. Clark of Massachusetts, Mr. Pascrell, Ms. DeGette, Ms. Wilson of Florida, Mrs. Bustos, Mr. Soto, Ms. Eshoo, Mr. Hastings, Ms. Ocasio-Cortez, Mr. Lawson of Florida, Mr. Swalwell of California, Mr. Casten of Illinois, Mr. Ted Lieu of California, Mr. Larson of Connecticut, Mr. Higgins of New York, Mr. Connolly, Ms. Johnson of Texas, Mrs. Kirkpatrick, Ms. Roybal-Allard, Mr. Trone, Mr. Cooper, Mr. David Scott of Georgia, Mr. McEachin, Mr. Courtney, Ms. Judy Chu of California, Mr. Payne, Mr. Levin of California, Mr. Cicilline, Mrs. Trahan, Mr. Kildee, Ms. Blunt Rochester, Mr. Cisneros, Mr. Bishop of Georgia, Mr. Khanna, Mr. Garamendi, Ms. Matsui, Mr. Sherman, Ms. Speier, Ms. Craig, Mr. Quigley, and Mr. Crow) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide emergency rental assistance under the Emergency Solutions Grants program of the Secretary of Housing and Urban Development in response to the public health emergency resulting from the coronavirus, and for other purposes.1.Short titleThis Act may be cited as the Emergency Rental Assistance and Rental Market Stabilization Act of 2020.2.Emergency rental assistance(a)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Housing and Urban Development (referred to in this section as the Secretary) $100,000,000,000 for an additional amount for grants under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.), to remain available until expended (subject to subsections (d) and (n) of this section), to be used for providing rental assistance in accordance with section 415(a)(4) of such Act (42 U.S.C. 11374(a)(4)) and this section.(b)Definition of at risk of homelessnessNotwithstanding section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1)), for purposes of assistance made available with amounts made available pursuant to subsection (a), the term at risk of homelessness means, with respect to an individual or family, that the individual or family—(1)has an income below 80 percent of the median income for the area as determined by the Secretary; and(2)has an inability to attain or maintain housing stability or has insufficient resources to pay for rent or utilities due to financial hardships.(c)Income targeting and calculationFor purposes of assistance made available with amounts made available pursuant to subsection (a)—(1)each grantee of such amounts shall use—(A)not less than 40 percent of the amounts received only for providing assistance for individuals or families experiencing homelessness or at risk of homelessness who have incomes not exceeding 30 percent of the median income for the area as determined by the Secretary;(B)not less than 70 percent of the amounts received only for providing assistance for individuals or families experiencing homelessness or at risk of homelessness who have incomes not exceeding 50 percent of the median income for the area as determined by the Secretary; and(C)the remainder of the amounts received only for providing assistance to individuals or families experiencing homelessness or at risk of homelessness who have incomes not exceeding 80 percent of the median income for the relevant geographic area as determined by the Secretary, except that if a grantee demonstrates to the satisfaction of the Secretary that the population in the geographic area served by the grantee having such incomes is sufficiently being served with respect to activities eligible for funding with such amounts, such grantee may establish a higher percentage limit for purposes of subsection (b)(1), which shall not in any case exceed 120 percent of the area median income; and(2)in determining the income of a household—(A)the calculation of income performed at the time of application for such assistance shall consider only income that the household is currently receiving at such time and any income recently terminated shall not be included;(B)the calculation of income performed with respect to households receiving ongoing assistance (such as medium-term rental assistance) 3 months after initial receipt of assistance shall consider only the income that the household is receiving at the time of such review; and(C)the calculation of income performed with respect to households receiving assistance for arrearages shall consider only the income that the household was receiving at the time such arrearages were incurred.(d)3-Year availability(1)In generalEach grantee of amounts made available pursuant to subsection (a) shall—(A)expend not less than 60 percent of such grant amounts within 2 years of the date that such funds became available to the grantee for obligation; and(B)expend 100 percent of such grant amounts within 3 years of such date.(2)Reallocation after 2 yearsThe Secretary may recapture any amounts not obligated in compliance with paragraph (1)(A) and reallocate such amounts to grantees in compliance with the formula referred to in subsection (h)(1)(A).(3)Rescission and reallocation of fundsAny amounts made available pursuant to subsection (a) that are not expended by a grantee to provide assistance in accordance with this section by the deadline under paragraph (1)(B) shall be reallocated by the Secretary as follows:(A)Sixty-five percent shall be transferred and credited to the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568).(B)Thirty-five percent shall be transferred or credited to the Capital Magnet Fund established under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569).(e)Rent restrictions(1)InapplicabilitySection 576.106(d) of title 24, Code of Federal Regulations, shall not apply with respect to homelessness prevention assistance made available with amounts made available under subsection (a). (2)Amount of rental assistanceIn providing homelessness prevention assistance with amounts made available under subsection (a), the maximum amount of rental assistance that may be provided shall be the greater of—(A)120 percent of the higher of—(i)the Fair Market Rent established by the Secretary for the metropolitan area or county; or(ii)the applicable Small Area Fair Market Rent established by the Secretary; or(B)such higher amount as the Secretary shall determine is needed to cover market rents in the area.(f)SubleasesNotwithstanding the second sentence of subsection (g) of section 576.106 of title 24 of the Code of Federal Regulations, a program participant may sublet, with rental assistance made available with amounts made available pursuant to subsection (a) of this section, a dwelling unit from a renter of the dwelling unit if there is a legally binding, written lease agreement for such sublease.(g)Housing relocation or stabilization activitiesA grantee of amounts made available pursuant to subsection (a) may expend up to 25 percent of its allocation for activities under section 415(a)(5) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11374(a)(5)), except that notwithstanding such section, activities under such section may be provided only for individuals or families having incomes not exceeding 50 percent of the area median income. (h)Allocation of assistance(1)In generalIn allocating amounts made available pursuant to subsection (a), the Secretary shall—(A)(i)for any purpose authorized in this section, allocate 2 percent of such amount for Indian tribes and tribally designated housing entities (as such terms are defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) under the formula established pursuant to section 302 of such Act (25 U.S.C. 4152), except that 0.3 percent of the amount allocated under this clause shall be allocated for the Department of Hawaiian Home Lands; and(ii)not later than 30 days after the date of enactment of this Act, obligate and disburse the amounts allocated pursuant to clause (i) in accordance with such allocations and provide such grantees with any necessary guidance for use of the funds;(B)(i)not later than 7 days after the date of enactment of this Act and after setting aside amounts under subparagraph (A), allocate 50 percent of any such remaining amounts under the formula specified in subsections (a), (b), and (e) of section 414 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373) for, and notify, each State, metropolitan city, and urban county that is to receive a direct grant of such amounts; and(ii)not later than 30 days after the date of enactment of this Act, obligate and disburse the amounts allocated pursuant to clause (i) in accordance with such allocations and provide such grantees with any necessary guidance for use of the funds; and(C)(i)not later than 45 days after the date of enactment of this Act, allocate any remaining amounts for eligible grantees according to a formula to be developed by the Secretary that takes into consideration the formula referred to in subparagraph (A) and the need for emergency rental assistance under this section, including the severe housing cost burden among extremely low- and very low-income renters and disruptions in housing and economic conditions, including unemployment; and(ii)not later than 30 days after the date of the allocation of such amounts pursuant to clause (i), obligate and disburse such amounts in accordance with such allocations.(2)Allocations to States(A)In generalNotwithstanding section 576.202(a) of title 24, Code of Federal Regulations, a State recipient of an allocation under this section may elect to administer up to 100 percent of its allocation to carry out activities eligible under this section.(B)RequirementAny State recipient making an election described in subparagraph (A) shall serve households throughout the entire State, including households in rural communities and small towns.(3)Election not to administerIf a grantee elects not to receive funds under this section, such funds shall be allocated to the State recipient in which the grantee is located.(4)Partnerships and subgranteesA recipient of a grant under this section may distribute funds through one or more partnerships, subgrantees, or contracts with an entity, including a public housing agency (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b))), capable of carrying out a program under this section.(i)Inapplicability of matching requirementSubsection (a) of section 416 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11375(a)) shall not apply to any amounts made available pursuant to subsection (a) of this section.(j)Reimbursement of eligible activitiesAmounts made available pursuant to subsection (a) may be used by a grantee to reimburse expenditures incurred for eligible activities under this section after March 27, 2020.(k)Prohibition on prerequisitesNone of the funds made available pursuant to this section may be used to require any individual receiving assistance under the program under this section to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing, or other services.(l)Waivers and alternative requirements(1)In general(A)AuthorityIn administering the amounts made available pursuant to subsection (a), the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of such amounts (except for requirements related to fair housing, nondiscrimination, labor standards, prohibition on prerequisites, data reporting, and the environment unless otherwise provided under this paragraph), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement is necessary to expedite the use of funds made available pursuant to this section, to respond to public health orders or conditions related to the COVID-19 emergency, or to ensure that eligible individuals can attain or maintain housing stability.(B)Required waiverThe Secretary shall waive any regulatory requirements that restrict eligibility based upon prior receipt of assistance under the program during the 3-year period preceding the date of enactment of this Act.(C)Public noticeThe Secretary shall notify the public through the Federal Register or other appropriate means of any waiver or alternative requirement under this paragraph, and that such public notice may be provided, at a minimum, on the internet at the appropriate Government website or through other electronic media, as determined by the Secretary.(2)Public hearings(A)Inapplicability of in-person hearing requirements during the COVID-19 emergency(i)In generalA grantee under this section shall not be required to hold in-person public hearings in connection with its citizen participation plan, but shall provide citizens with notice, including publication of its plan for carrying out this section on the internet, and a reasonable opportunity to comment of not less than 5 days.(ii)Resumption of in-person hearing requirementsAfter the period beginning on the date of enactment of this Act and ending on the date of the termination by the Federal Emergency Management Agency of the emergency declared on March 13, 2020, by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 4121 et seq.) relating to the Coronavirus Disease 2019 (COVID-19) pandemic, and after the period described in subparagraph (B), the Secretary shall direct grantees under this section to resume pre-crisis public hearing requirements.(B)Virtual public hearings(i)In generalDuring the period that national or local health authorities recommend social distancing and limiting public gatherings for public health reasons, a grantee may fulfill applicable public hearing requirements for all grants from funds made available pursuant to this section by carrying out virtual public hearings.(ii)RequirementsAny virtual hearings held under clause (i) by a grantee under this section shall provide reasonable notification and access for citizens in accordance with the grantee’s certifications, timely responses from local officials to all citizen questions and issues, and public access to all questions and responses.(m)Development and Submission of Plans(1)Resubmission of plansA recipient of funds made available pursuant to this section may revise and resubmit its plan for executing a program or programs under this section to the Secretary at any time during the first 180 days of initiating the program.(2)ConsultationIn developing a plan to carry out this section, each recipient of funds made available pursuant to this section shall consult with the applicable continuum or continuums of care for the geographic area served by the recipient and organizations representing underserved communities and populations and organizations with expertise in affordable housing.(n)Administration(1)By SecretaryOf any amounts made available pursuant to subsection (a)—(A)not more than the lesser of 0.5 percent, or $15,000,000, may be used by the Secretary for staffing, training, technical assistance, technology, monitoring, research, and evaluation activities necessary to carry out the program carried out under this section, and such amounts shall remain available until September 30, 2024; and(B)not more than $2,000,000 shall be available to the Office of the Inspector General for audits and investigations of the program authorized under this section.(2)By RecipientsSubsection (a) of section 576.108 of title 24 of the Code of Federal Regulations shall be applied, with respect to amounts made available pursuant to this section, by substituting 10 for 7.5.